DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  For example, the title generally states a combination determination without including the inventive concept being claimed in the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata [US 2015/0093611].
With respect to claims 1, 7, and 8, Obata discloses a combination determination apparatus comprising: a selection part that selects, from a plurality of secondary batteries having a use history [stacks in a pack], a reference battery when part or all of the plurality of secondary batteries are combined to be a secondary use battery, based on a state of each of the plurality of secondary batteries [Figs 4A-4B, identification of reusable and non-reusable stacks]; and a determination part that determines an availability of each of secondary batteries other than the reference battery among the plurality of secondary batteries as a combination battery that are combined with the reference battery to be the secondary use battery, based on a state of each of the secondary batteries other than the reference battery [Figs 4A-4B; comparison to parameters such as resistance threshold and capacity threshold and the following rebuilding of a new pack for use].

With respect to claim 2, Obata further discloses wherein the determination part determines the availability of each of the secondary batteries other than the reference battery among the plurality of secondary batteries, based on a use environment of the secondary use battery [par. 0076-0080; i.e. use environment of a vehicle and the associated resistance and capacity threshold for a reliable operation of the stacks therein based on use in a vehicle].

With respect to claim 4, Obata further discloses wherein the selection part selects the reference battery based on a variation in a condition of the secondary battery [i.e. the resistance and capacity threshold are represented in figs 5-8].


claim 6, Obata further discloses a generation part that generates a combination pattern of the secondary batteries to be the secondary use battery based on a selection result of the selection part and a determination result of the determination part; and a provision part that provides a generation result of the generation part, wherein the generation part generates a plurality of combinations of the secondary batteries to be the secondary use battery, and the provision part provides a plurality of combinations of the secondary batteries [Fig. 4B; items SP25 and SP26; based on the determinations generated from the results from the previous logic lines, i.e. SP15 and SP16 the combination of reusable stacks is provided for the plurality of combinations based on the results from the logic questions and a new pack is put together and reinstalled into the vehicle].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Obata [US 2015/0093611]. as applied above, and further in view of Toyota [WO 2011/145161].
With respect to claim 3, Obata fails to disclose any price/cost considerations. However, it is known in the art to minimize cost/maximize profits, for example, Toyota teaches a value calculation device for batteries in a vehicle wherein a determination part determines a total cost of the secondary use battery [see attached machine translation; discloses reuse of a battery and that cost issues and price points are considered].
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Obata [US 2015/0093611] as applied above, and further in view of Kurisawa et al. [US 2022/0082625].
With respect to claim 5, Obata teaches collection of information of the stacks and wherein the determination part specifies a secondary battery of which an availability is determined based on the threshold of the secondary battery but fails to disclose communication circuitry that communication battery information and ID information. However, the concept of conveying information/sending data is routine in the industry. For example, Kurisawa teaches discloses a communication part that communicates with a terminal device, an acquisition part that acquires a state of a secondary battery that corresponds to identification information of the secondary battery that is transmitted by the terminal device, and a transmission control part that causes the communication part to transmit a determination result by the determination part, and the transmission control part causes the communication part to transmit the determination result by the determination part to the terminal device that has transmitted the identification information [Fig. 1; remote monitoring system 100, with communication device 1 for transmitting of battery data to a server inclusive of ID information, see also Fig. 3 shows the communication device has the routine communication parts, par. 0037-0060].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Obata to further include communication circuitry for the benefit of enabling communication with a server/terminal database thereby allowing remote monitoring and control of the process based on the exchange of information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859